DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank A. Bruno, Reg. No. 46,583 on December 30, 2020.
The application has been amended as follows: 

IN THE CLAIMS: 
Replacement claims: please replace claims 1 and 30 as follows:

1.         A computer-implemented method of enabling virtual gameplay on a computing device in communication with a storage means and a location sensor, the method comprising the steps of:
providing access to a video game having a virtual character with a virtual character statistic in which a player in a real world player geographic location interacts with the video game and with other players in other real world player geographic locations playing other virtual characters;
detecting with the location sensor the real world player geographic location of the player and storing the real world player geographic location in the storage means;
creating in a database a local element script associated with the real world player geographic location, the local element script actuatable in the video game to modify one or more of the virtual character statistic and a plot node; and
retrieving from the database mapping information related to the real world player geographic location of the player and actuating the corresponding local element script in the video game while the 
wherein actuating the local element script comprises modifying the virtual character statistic of the player’s virtual character and modifying one or more of a virtual character statistic and a plot node of at least one of the other players’ virtual characters.

30.	The method of claim 1, further comprising retrieving from the database using the computing device a local element based on the real world player location.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is U.S. Patent Publication No. 2011/0183754 to Alghamdi (“Alghamdi”). Alghamdi discloses a game that provides virtual characters with “suitable clothes” based on the real world location of the player of the game. However, with respect to independent claim 1, Alghamdi does not disclose, in combination with the other claimed limitations, with emphasis added, “retrieving from the database mapping information related to the real world player geographic location of the player and actuating the corresponding local element script in the video game while the player is interacting with the video game and the player’s real world player geographic location is not represented by another player and not actuating the corresponding local element script when the player’s real world geographic location is represented by another player”.  The examiners notes that although limitations from the specification are not read into the claims, the claims are interpreted in light of the specification. [0120] of the current application publication discloses that new unique local elements are added to the gameplay and the gameplay is modified, however when the player’s location and its local elements are not unique, the gameplay continues with no changes.  In view thereof, the not actuating the corresponding local element script when the player’s real world geographic location is represented by another player” as including that the game gets modified based on a player’s real world geographic location by actuating an associated local element script, but only in the case that the player’s real world geographic location is not already being represented by another player.  As such the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/               Examiner, Art Unit 3715                                                                                                                                                                                         

/ROBERT T CLARKE  JR/            Primary Examiner, Art Unit 3715